UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-01403) Exact name of registrant as specified in charter:	Putnam Global Equity Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2013 Date of reporting period:	January 31, 2013 Item 1. Schedule of Investments: Putnam Global Equity Fund The fund's portfolio 1/31/13 (Unaudited) COMMON STOCKS (97.6%) (a) Shares Value Aerospace and defense (1.3%) Honeywell International, Inc. 84,800 $5,786,752 Precision Castparts Corp. 25,600 4,695,040 Airlines (0.8%) Japan Airlines Co., Ltd. (Japan) (NON) 157,000 6,489,803 Auto components (0.7%) Johnson Controls, Inc. 183,700 5,711,233 Automobiles (2.3%) Nissan Motor Co., Ltd. (Japan) 1,427,700 14,613,453 Winnebago Industries, Inc. (NON) 213,600 3,998,592 Beverages (1.1%) Pernod-Ricard SA (France) 72,793 9,112,901 Biotechnology (0.6%) Celgene Corp. (NON) 49,800 4,928,208 Building products (1.4%) Fortune Brands Home & Security, Inc. (NON) 117,600 3,850,224 Masco Corp. 186,900 3,437,091 Owens Corning, Inc. (NON) 95,300 3,971,151 Capital markets (2.2%) Blackstone Group LP (The) 284,491 5,263,084 Charles Schwab Corp. (The) 374,600 6,192,138 Morgan Stanley 288,700 6,596,795 Chemicals (4.3%) Airgas, Inc. 43,600 4,152,464 Axiall Corp. (S) 69,600 3,910,128 Monsanto Co. 200,200 20,290,270 Sherwin-Williams Co. (The) 22,100 3,583,294 Tronox, Ltd. Class A 181,800 3,445,110 Commercial banks (9.6%) Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 656,253 6,527,021 Banco Popular Espanol SA (Spain) 7,538,180 6,796,271 Bank of Ireland (Ireland) (NON) 22,558,522 4,380,087 Barclays PLC (United Kingdom) 1,449,995 6,922,073 BB&T Corp. 158,200 4,790,296 Credit Agricole SA (France) (NON) 360,421 3,562,686 Erste Group Bank AG (Austria) (NON) 173,159 5,827,336 Grupo Financiero Banorte SAB de CV (Mexico) 715,100 4,921,775 Regions Financial Corp. 666,900 5,188,482 Sberbank of Russia ADR (Russia) 646,484 9,535,639 Siam Commercial Bank PCL (Thailand) 535,100 3,212,036 Societe Generale SA (France) (NON) 186,063 8,406,480 UniCredit SpA (Italy) (NON) 1,214,696 7,844,144 Commercial services and supplies (0.5%) Regus PLC (United Kingdom) 2,008,774 3,765,752 Communications equipment (0.8%) Qualcomm, Inc. 95,800 6,325,674 Computers and peripherals (2.7%) Apple, Inc. 29,100 13,249,521 Gemalto NV (Netherlands) 65,567 5,838,386 Pegatron Corp. (Taiwan) (NON) 2,439,000 3,229,807 Consumer finance (1.0%) Discover Financial Services 208,900 8,019,671 Diversified financial services (4.9%) Bank of America Corp. 1,315,000 14,885,800 ING Groep NV GDR (Netherlands) (NON) 633,379 6,406,159 JPMorgan Chase & Co. 332,100 15,625,305 ORIX Corp. (Japan) 31,290 3,343,029 Diversified telecommunication services (1.8%) Nippon Telegraph & Telephone (NTT) Corp. (Japan) 102,200 4,280,453 Telecom Italia SpA (Italy) 5,894,762 5,858,864 tw telecom, inc. (NON) 153,200 4,232,916 Electronic equipment, instruments, and components (0.4%) Hon Hai Precision Industry Co., Ltd. (Taiwan) 1,225,700 3,503,601 Energy equipment and services (2.8%) Ezion Holdings, Ltd. (Singapore) 3,169,000 4,634,501 Halliburton Co. 162,200 6,598,296 Oceaneering International, Inc. 65,140 4,117,499 Oil States International, Inc. (NON) 50,200 3,894,516 Petrofac, Ltd. (United Kingdom) 148,211 3,850,326 Food and staples retail (0.4%) Lawson, Inc. (Japan) 49,100 3,559,878 Food products (1.2%) Kerry Group PLC Class A (Ireland) 59,825 3,139,556 Nestle SA (Switzerland) 94,281 6,620,027 Gas utilities (0.3%) Tokyo Gas Co., Ltd. (Japan) 599,000 2,823,216 Health-care equipment and supplies (1.4%) Covidien PLC 105,500 6,576,870 St. Jude Medical, Inc. 114,100 4,643,870 Health-care providers and services (4.0%) Aetna, Inc. 136,849 6,600,227 Brookdale Senior Living, Inc. (NON) 178,800 4,829,388 Capital Senior Living Corp. (NON) 265,753 5,641,936 Catamaran Corp. (NON) 76,500 3,969,585 Emeritus Corp. (NON) 173,955 4,710,701 UnitedHealth Group, Inc. 116,500 6,431,965 Hotels, restaurants, and leisure (1.6%) Compass Group PLC (United Kingdom) 618,412 7,493,323 Home Inns & Hotels Management, Inc. ADR (China) (NON) 62,001 1,895,371 TUI Travel PLC (United Kingdom) 867,427 4,000,650 Household durables (4.2%) Lennar Corp. Class A 92,400 3,838,296 Persimmon PLC (United Kingdom) 296,768 3,965,429 PulteGroup, Inc. (NON) 265,900 5,514,766 Standard Pacific Corp. (NON) (S) 867,435 7,199,711 Techtronic Industries Co. (Hong Kong) 3,288,000 6,656,214 Toll Brothers, Inc. (NON) 118,800 4,449,060 Coway Company, Ltd. (South Korea) 54,700 2,376,022 Independent power producers and energy traders (0.5%) NRG Energy, Inc. 183,300 4,399,200 Insurance (6.6%) Admiral Group PLC (United Kingdom) 258,682 5,017,598 Allianz SE (Germany) 35,089 5,019,282 American International Group, Inc. (NON) 174,223 6,590,856 Aon PLC 109,600 6,328,304 Assured Guaranty, Ltd. 329,300 5,970,209 Genworth Financial, Inc. Class A (NON) 433,600 3,976,112 Marsh & McLennan Cos., Inc. 209,800 7,443,704 Porto Seguro SA (Brazil) 356,300 4,276,280 Prudential PLC (United Kingdom) 580,695 8,823,010 Internet and catalog retail (0.6%) HomeAway, Inc. (NON) 200,600 4,808,382 Internet software and services (2.1%) Google, Inc. Class A (NON) 11,979 9,052,411 Telecity Group PLC (United Kingdom) 347,398 4,666,743 Yandex NV Class A (Russia) (NON) 153,700 3,721,077 IT Services (1.6%) Computer Sciences Corp. 127,800 5,342,040 Visa, Inc. Class A 50,400 7,958,664 Leisure equipment and products (0.7%) Brunswick Corp. 149,000 5,387,840 Machinery (0.5%) Volvo AB Class B (Sweden) 267,632 3,961,114 Media (0.7%) DISH Network Corp. Class A 149,600 5,575,592 Metals and mining (0.4%) Iluka Resources, Ltd. (Australia) 326,442 3,308,820 Multiline retail (0.5%) Mitra Adiperkasa Tbk PT (Indonesia) 6,065,500 3,985,544 Oil, gas, and consumable fuels (8.3%) BG Group PLC (United Kingdom) 991,197 17,606,831 Cabot Oil & Gas Corp. 65,700 3,467,646 Cairn Energy PLC (United Kingdom) 746,000 3,395,658 EXCO Resources, Inc. (S) 447,000 2,865,270 Marathon Oil Corp. 235,300 7,908,433 Noble Energy, Inc. 70,100 7,556,079 Origin Energy, Ltd. (Australia) 434,386 5,702,987 Royal Dutch Shell PLC Class A (United Kingdom) 429,876 15,240,042 Southwestern Energy Co. (NON) 100,872 3,459,910 Paper and forest products (0.7%) MeadWestvaco Corp. 176,500 5,533,275 Pharmaceuticals (4.6%) Astellas Pharma, Inc. (Japan) 119,600 6,088,228 Pfizer, Inc. 390,263 10,646,375 Sanofi (France) 136,207 13,289,931 Shire PLC (United Kingdom) 205,272 6,879,112 Zoetis. Inc. (NON) 11,390 296,140 Professional services (0.5%) Verisk Analytics, Inc. Class A (NON) 72,700 4,010,132 Real estate management and development (3.0%) BR Malls Participacoes SA (Brazil) 264,000 3,417,744 BR Properties SA (Brazil) 268,300 3,482,841 CBRE Group, Inc. Class A (NON) 189,000 4,078,620 Forestar Group, Inc. (NON) 235,318 4,478,102 Iguatemi Empresa de Shopping Centers SA (Brazil) 181,132 2,625,088 Mitsubishi Estate Co., Ltd. (Japan) 269,000 6,512,833 Semiconductors and semiconductor equipment (2.2%) Micron Technology, Inc. (NON) 515,800 3,899,448 NXP Semiconductor NV (NON) 150,500 4,513,495 Samsung Electronics Co., Ltd. (South Korea) 4,345 5,777,772 SK Hynix, Inc. (South Korea) (NON) 164,590 3,688,037 Software (1.8%) Fidessa Group PLC (United Kingdom) 141,224 3,447,072 Nintendo Co., Ltd. (Japan) 47,900 4,672,404 Salesforce.com, Inc. (NON) 38,900 6,695,857 Specialty retail (4.2%) Best Buy Co., Inc. 106,800 1,736,568 Home Depot, Inc. (The) 101,100 6,765,612 Industria de Diseno Textil (Inditex) SA (Spain) 33,592 4,707,081 Kingfisher PLC (United Kingdom) 1,203,769 5,149,052 Lowe's Cos., Inc. 272,300 10,399,137 Tile Shop Holdings, Inc. (NON) (S) 287,199 5,281,590 Textiles, apparel, and luxury goods (0.4%) Hanesbrands, Inc. (NON) 87,500 3,279,500 Thrifts and mortgage finance (0.4%) Radian Group, Inc. 545,800 3,509,494 Tobacco (3.5%) Japan Tobacco, Inc. (Japan) 576,400 17,945,331 Philip Morris International, Inc. 118,100 10,411,696 Trading companies and distributors (0.6%) W.W. Grainger, Inc. 21,200 4,617,784 Water utilities (0.5%) United Utilities Group PLC (United Kingdom) 372,824 4,328,308 Wireless telecommunication services (0.4%) Softbank Corp. (Japan) 98,800 3,522,205 Total common stocks (cost $700,518,023) WARRANTS (0.5%) (a) (NON) Expiration date Strike Price Warrants Value Housing Development Finance Corp., Ltd. 144A (India) 2/27/15 $— 283,552 $4,193,040 Total warrants (cost $4,200,476) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 3 5/8s, August 15, 2019 (i) $105,000 $122,549 1/4s, June 30, 2014 (i) 111,000 111,072 1/4s, April 30, 2014 (i) 113,000 113,139 Total U.S. treasury Obligations (cost $346,760) SHORT-TERM INVESTMENTS (4.4%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 16,391,500 $16,391,500 Putnam Money Market Liquidity Fund 0.10% (AFF) 18,079,561 18,079,561 SSgA Prime Money Market Fund 0.06% (P) 730,000 730,000 U.S. Treasury Bills with effective yields ranging from 0.165% to 0.170%, October 17, 2013 (SEGSF) $529,000 528,602 U.S. Treasury Bills with effective yields ranging from 0.166% to 0.168%, May 30, 2013 (SEGSF) 421,000 420,890 Total short-term investments (cost $36,150,192) TOTAL INVESTMENTS Total investments (cost $741,215,451) (b) FORWARD CURRENCY CONTRACTS at 1/31/13 (aggregate face value $175,982,953) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 2/20/13 $581,070 $584,930 $(3,860) Barclays Bank PLC British Pound Sell 2/20/13 7,177,748 7,381,345 203,597 Euro Buy 2/20/13 1,499,694 1,463,722 35,972 Euro Sell 2/20/13 1,499,694 1,498,785 (909) Hong Kong Dollar Buy 2/20/13 182,361 182,025 336 Japanese Yen Sell 2/20/13 3,021,847 3,171,001 149,154 Norwegian Krone Sell 2/20/13 6,031,285 5,936,664 (94,621) Singapore Dollar Buy 2/20/13 1,352,936 1,370,042 (17,106) Swedish Krona Buy 2/20/13 2,000,691 1,974,708 25,983 Swiss Franc Buy 2/20/13 6,852,501 6,796,284 56,217 Citibank, N.A. Australian Dollar Buy 2/20/13 6,563,617 6,606,754 (43,137) British Pound Sell 2/20/13 1,043,652 1,127,704 84,052 Canadian Dollar Buy 2/20/13 929,532 941,624 (12,092) Danish Krone Buy 2/20/13 3,137,854 3,032,196 105,658 Singapore Dollar Buy 2/20/13 537,943 545,224 (7,281) Credit Suisse International Australian Dollar Buy 2/20/13 6,902,739 6,948,801 (46,062) British Pound Buy 2/20/13 1,682,912 1,730,276 (47,364) British Pound Sell 2/20/13 1,682,912 1,675,677 (7,235) Canadian Dollar Buy 2/20/13 3,888,200 3,938,262 (50,062) Japanese Yen Buy 2/20/13 6,189,908 6,450,670 (260,762) Swiss Franc Buy 2/20/13 9,952,177 9,895,802 56,375 Deutsche Bank AG British Pound Sell 2/20/13 2,920,356 3,003,008 82,652 Canadian Dollar Buy 2/20/13 3,987,317 4,039,024 (51,707) Euro Sell 2/20/13 577,798 539,174 (38,624) Goldman Sachs International Australian Dollar Buy 2/20/13 2,597,471 2,614,729 (17,258) Swedish Krona Buy 2/20/13 2,201,351 2,139,193 62,158 Swedish Krona Sell 2/20/13 2,201,351 2,155,997 (45,354) HSBC Bank USA, National Association British Pound Sell 2/20/13 2,872,305 2,953,651 81,346 Euro Buy 2/20/13 365,554 365,331 223 Euro Sell 2/20/13 365,554 356,838 (8,716) Norwegian Krone Buy 2/20/13 179,807 176,985 2,822 JPMorgan Chase Bank N.A. British Pound Sell 2/20/13 7,830,963 8,051,656 220,693 Canadian Dollar Buy 2/20/13 1,707,633 1,729,907 (22,274) Japanese Yen Buy 2/20/13 69,645 73,117 (3,472) Norwegian Krone Sell 2/20/13 5,411,335 5,331,231 (80,104) Swedish Krona Buy 2/20/13 1,667,943 1,633,073 34,870 State Street Bank and Trust Co. Australian Dollar Sell 2/20/13 6,006,815 6,046,437 39,622 Canadian Dollar Buy 2/20/13 2,893,826 2,930,609 (36,783) Euro Sell 2/20/13 2,522,892 2,577,873 54,981 Israeli Shekel Buy 2/20/13 2,217,130 2,189,988 27,142 Norwegian Krone Sell 2/20/13 3,553,810 3,498,775 (55,035) Swedish Krona Buy 2/20/13 3,185,148 3,117,735 67,413 UBS AG British Pound Buy 2/20/13 3,694,730 3,799,156 (104,426) Canadian Dollar Buy 2/20/13 3,005,771 3,044,589 (38,818) Euro Buy 2/20/13 81,204 81,155 49 Euro Sell 2/20/13 81,204 79,244 (1,960) Norwegian Krone Buy 2/20/13 18,396,008 18,117,045 278,963 Swiss Franc Buy 2/20/13 6,595,989 6,557,888 38,101 WestPac Banking Corp. British Pound Sell 2/20/13 9,933,809 10,127,488 193,679 Canadian Dollar Buy 2/20/13 2,277,479 2,307,645 (30,166) Japanese Yen Sell 2/20/13 2,945,985 3,091,916 145,931 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2012 through January 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $814,466,846. (b) The aggregate identified cost on a tax basis is $743,364,817, resulting in gross unrealized appreciation and depreciation of $110,093,548 and $17,728,316, respectively, or net unrealized appreciation of $92,365,232. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $6,384,125 $84,292,564 $72,597,128 $2,634 $18,079,561 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $15,950,292. The fund received cash collateral of $16,391,500, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $366,758 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 54.8% United Kingdom 12.8 Japan 9.0 France 4.2 Spain 2.2 Brazil 1.7 Italy 1.7 Russia 1.6 Netherlands 1.5 South Korea 1.4 Australia 1.1 Ireland 0.9 Taiwan 0.8 Hong Kong 0.8 Switzerland 0.8 Austria 0.7 Germany 0.6 Mexico 0.6 Singapore 0.6 India 0.5 Indonesia 0.5 Sweden 0.5 Other 0.7 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $367,103 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $544,591. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $128,788,018 $— $— Consumer staples 50,789,389 — — Energy 90,297,994 — — Financials 225,796,384 — — Health care 85,532,536 — — Industrials 44,584,843 — — Information technology 95,582,009 — — Materials 44,223,361 — — Telecommunication services 17,894,438 — — Utilities 11,550,724 — — Total common stocks — — U.S. Treasury Obligations — 346,760 — Warrants — 4,193,040 — Short-term investments 18,809,561 17,340,992 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $922,801 $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $2,047,989 $1,125,188 Equity contracts 4,193,040 — Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $229,100,000 Warrants (number of warrants) 370,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Equity Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 28, 2013
